Citation Nr: 1414179	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 30 percent for PTSD for the period from September 13, 2006 until May 31, 2010.

4.  Entitlement to an evaluation in excess of 70 percent for PTSD for the period from June 1, 2010 until November 4, 2010.

5.  Entitlement to an evaluation in excess of 50 percent for PTSD for the period from November 5, 2010 until December 28, 2011.

6.  Entitlement to an evaluation in excess of 30 percent for PTSD for the period beginning December 29, 2011.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from July 1968 until June 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 and January 2012 and April 2012 and April 2013 rating decision of the RO. 

On his May 2009 Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim. 

In September 2011, the Veteran withdrew this hearing request and indicated his case should be forwarded to the Board without further delay.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e). 

The Virtual VA and VBMS files have been reviewed.

Additional evidence was received after the April 2012 Supplemental Statement of the Case that addressed the Veteran's claims for service connection for hypertension and a skin disability.  In an August 2009 statement, however, the Veteran indicated that he waived RO consideration of all pertinent evidence submitted after the formal appeal.  Furthermore, the Board is remanding these claims and accordingly, upon remand, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

By way of an April 2013 rating decision, the RO increased the rating for the Veteran's PTSD assigning the staged ratings as noted on the title page.  Although higher ratings were granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of the award of service connection nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

During the pendency of the appeal, the RO granted service connection for coronary artery disease in a February 2014 rating decision.  Although the Veteran's representative has considered that claim to be part of the claim for hypertension, the February 2014 rating decision clearly explained that the claim for service connection for hypertension was on appeal and was not addressed in that decision.  Furthermore, while the disabilities are of a related system, they are distinct diagnoses.  See Dorland's Illustrated Medical Dictionary 531 and 889 (30th ed. 2003)(defining coronary artery disease as atherosclerosis of the coronary arteries and defining hypertension as high arterial blood pressure).  Regulations involved for each claim require consideration of separate provisions.  Compare 38 C.F.R. § 3.309 (a)(listing cardiovascular-renal disease, including hypertension, as a chronic disease) with 38 C.F.R. § 3.309(e) Note 3 (listing ischemic heart disease, including coronary artery disease, but specifically excluding hypertension).  Most significantly, in this particularly case, there is a question of whether the hypertension preexisted service altering the legal questions to be considered.  In light of the distinct diagnoses, different regulations and legal standards involved, the Board finds these are separate distinct diagnoses and accordingly the grant of coronary artery disease did not resolve the claim for hypertension.  see Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The issues of entitlement to service connection for a skin disability and hypertension are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the period from September 13, 2006, until May 31, 2010, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity with symptoms such as sleep disturbance, anxiety, and avoidance of crowds.

2.  For the period beginning June 1, 2010, the Veteran's PTSD manifested with occupational and social impairment with deficiencies in most areas with symptoms such as suicidal ideation, impaired impulse control, difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships.

3.  For the period beginning June 1, 2010 the Veteran's PTSD was not manifested by symptomatology that more closely approximates total occupational and social impairment.

4.  The Veteran has a high school education and some college and prior work experience as a meat inspector.

5.  With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in the Veteran's favor, it is as least as likely as not that the Veteran's service connected disabilities prevent him from securing or following a substantially gainful occupation.

6.  With the grant of a total disability rating based on individual unemployability due to his service-connected disabilities (TDIU), the Veteran meets the schedular requirements for basic eligibility for Dependents' Educational Assistance (DEA) benefits as he has permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  For the period from September 13, 2006, until May 31, 2010, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013). 

2.  For the period beginning June 1, 2010, the criteria for an evaluation of 70 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013). 

3.  The criteria for TDIU have been met effective the day following termination of substantially gainful employment. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19 (2013).

4.  Basic eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is established.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.340, 3.807 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 and January 2012 that fully addressed all notice elements.  Furthermore, as the claim for an increased evaluation for PTSD arises from the initial grant of service connection, the notice that was provided in December 2006 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied. See Hartman v. Nicholson, 483 F.3d 1311 (2006).

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and also providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained the Veteran's service treatment records, private treatment records, and reports of VA examinations.  The Veteran also submitted private treatment records, a private vocational evaluation and lay statements in support of his claim. 

The Veteran was afforded a VA examination in December 2011 in connection with his claim.  This report was rendered by a medical professional following a thorough examination and interview of the Veteran and a review of the claims file.  As will be discussed in detail below, while the Board questions some of the ultimate conclusions, the evidence of record is otherwise sufficient to evaluate the claim and accordingly another remand is not necessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

The Veteran has not identified any other outstanding, available evidence that has yet to be obtained.  Accordingly, the Board finds that all necessary development has been accomplished and no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd sub nom. Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

The Veteran seeks an increased evaluation for his service-connected posttraumatic stress disorder (PTSD) with depression.  The RO granted service connection for PTSD in a January 2012 rating decision.  At that time, a 30 percent evaluation was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective September 13, 2006.  As noted in the Introduction, during the pendency of the appeal, the RO granted increased staged ratings of a 70 percent evaluation effective from June 1, 2010, until November 4, 2010, a 50 percent evaluation for the period from November 5, 2010, until December 28, 2011, and a 30 percent evaluation for the period beginning December 29, 2011.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran's PTSD with depression is evaluated under Diagnostic Code 9411. Regulations pertaining to the criteria for evaluating psychiatric disorders, including PTSD, provide for a 30 percent disability rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent evaluation will be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117. 

In evaluating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV). That manual includes a Global Assessment of Functioning (GAF) scale which takes into consideration psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  A score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

This appeal stems from the initial grant of service connection.  The Veteran has not challenged the September 13, 2006, effective date for the grant of service connection, and therefore, the relevant question in this matter is the state of his disability for the period beginning on September 13, 2006.  38 C.F.R. § 3.400. 

The evidence for consideration in this case includes extensive VA outpatient treatment records, private treatment records, records associated with the Veteran's application for disability retirement, the report of a December 2011 VA examination, the report of a November 2012 private vocational evaluation, the May 2013 report of a private psychological examination and lay statements.  

Treatment records from K.R.,M.D. from 2006-2007 generally reflect that the Veteran complained of depressed mood, anxiety, sleep difficulties, including nightmares, and feeling uncomfortable in crowds.  None of the records describe speech abnormalities or unusual thought content.  The October 2006 intake examination report described the Veteran as casually dressed and cooperative but slightly anxious.  The Veteran denied auditory hallucinations, delusions, obsessive compulsive disorder, suicidal or homicidal ideation and memory was described as intact.  A GAF of 70 was assigned at that time.  Of particular significance during this period, the Veteran explained in November 2006 that he was dreading an upcoming training and explained he would need a doctor excuse if he had to abstain from training.  In March 2007 he was noted to have some paranoia and reported seeing shadows in peripheral vision.  In May 2007 he continued to describe shadows in peripheral vision and memory was noted to be worse.  During that visit the Veteran also described some suicidal thoughts but denied any intent or plan and further explained his grandchildren were a deterrent to self-harm.  

Treatment records from Dr. M. from 2007 through 2009 generally reflect the Veteran complained of sleep trouble, including nightmares, depression and avoiding people.  He was frequently described as alert, social and genuine and was noted to have some anxiety and vigilance.  None of these records reflected speech abnormalities or impairment of thought content.  Of particular significance, during a November 2007 session the Veteran noted that he had guns in every corner of his house and one in bed and noted this had evolved since 1994.  Dr. M. indicated that there was no suicidal or homicidal ideation and no volatility ability.  A February 2008 note described the Veteran as someone who kept inner turmoil under tight control and concealed behind a smile and laugh.  In March 2008 he was noted to not be a threat to himself or others.  A May 2008 record reflects that the Veteran sought a letter for his supervisor excusing him from school due to anxiety as the school was in a densely populated city.  A May 2009 record reported that the Veteran had no thoughts of harm and indicated that his memory was intact.  In July 2009 the examiner noted increased tension, aggravation, and nightmares.  GAF scores during this period ranged from 42 to 45.  

In a June 2009 statement the Veteran explained that he has been depressed, anxious and paranoid since returning.  He explained he cannot be in crowds or even small groups of people.  He says he will see the Viet Cong but then when he turns they are not there.  He described problems relating to others, even his own sons, and explained he was withdrawn and moody.  He became frustrated easily and emotions turned more extreme over the holidays.  He felt he was constantly being stalked and the paranoia was affecting his job as he was scared his employers were always attempting reasons to get rid of him.  He also reported trouble learning new things, difficulty sleeping from nightmares and noted that he slept with a gun in bed and a gun on his headboard.  He indicated he has at least one gun in every room of the house.  He indicated when he was anxious he drove to the country and shot several rounds.  A June 2009 letter of K.M. reported that the Veteran's emotional well being declined and he described days when he wants to put a bullet in his head.  

The Veteran applied for disability retirement in 2010 and described living in one room of the house, avoiding social interaction due to anxiety, paranoia, depression and indicated he had a volatile temperament.  He shopped at 2 am when no one else was around and denied participation in leisure activities.  He described problems concentrating, performing tasks, and being paranoid in crowds.  He reported fear, anxiety, anger, overall hopelessness and an inability to sleep due to nightmares and anxiety.  He felt agitated, angry and desperate at times.  He knew he was not performing his job adequately and it increased his paranoia and anxiety.  He indicated the problems first interfered with job around 2009.  He explained that he had not gone to training or social events related to job in several years.  He then reported PTSD symptoms became an issue and interfering with job in 2006.  

A September 2010 statement of a social worker indicated the Veteran reexperienced memories of traumatic events, avoided situations associated with events, and had a restricted range of affect.  He avoided contact with others and felt detached.  Persistent symptom of arousal included insomnia, irritability, decreased concentration, being hyper alert, and exaggerated startle response.  He organized his emotional life around his symptoms.  The social worker indicated the Veteran suffered severe anxiety that interfered with ability to function on a job that required interaction with others.  His decreased concentration interfered with performance of cognitive tasks such as reports and paperwork and his mood interfered with his ability to get along with others.  The social worker concluded the Veteran was unable to perform job as described and disability retirement was recommended.  

Similarly, a statement of the Veteran's treating psychiatrist J.M. in September 2010 reported that the Veteran had intense anxiety with a paranoid distrust and indicated the Veteran was leery of people at his back.  He had nightmares, tension on the job with reduced productivity, poor concentration, shakiness and making administrative messes.  He was increasing leery of coworkers and had poor concentration, lack of sleep, nightmares, and lack of confidence.  He distanced himself from his supervisor and purported bad evaluations.  He appeared tired and bedraggled with poor grooming and was tense.  Although the Veteran used to present well and squared away, he no longer made a good impression in person.  He noted the Veteran treated with visits and medication and did well for a long while but over last year had showed cognitive and emotional decline.  During the last visit, the Veteran indicated he was ready to leave his job due to his inability to perform job functions and messes he created.  The psychiatrist concluded he was unable to perform the job as described and disability retirement was recommended.  

A statement of the Veteran's supervisor indicated that the Veteran had showed signs of mental illness during the years of supervision but explained that the issues became gradually more evident particularly in the prior year.  She indicated that the progression of his issues affected his work performance and he could not perform his job.  She specifically noted that it was increasingly difficult for him to maintain any professional working relationship with his peers and he lacked the ability to focus.  She felt this was directly related to his mental state as he appeared nervous performing his job duties.  She explained he became less social with fellow inspectors and even received a doctor's excuse to excuse him from attending several department training classes.  He also had taken leave to avoid attending local district meetings explaining that he was nervous being in crowds.  Observing him she indicated if more than 3 or 4 people were present he would start acting anxious and would walk away.  She felt he suffered some type of emotional issue that had gotten worse over the years and his job performance had declined.  She felt he was not mentally able to conduct all job duties.  

The Veteran began receiving treatment at VA facilities in 2010.  During the August 2010 initial assessment he reported depression, tearfulness, anxiety, fearful entering elevator or going up stairs, anhedonia, decreased concentration, memory problems, insomnia, fatigue, social aversion and isolation, poor anger control with verbal outbursts, fearing loss of control, and low self-esteem.  He described nightmares 5 times a week, intrusive thoughts, irritability, avoidance of trauma related cues, emotional numbing, exaggerated startle response, hypervigilance psychological distress, limited ability to relax, trembling when anxious, sense of foreshortened future, diminished interest in activity, avoiding emotions and avoiding people places and things.  He indicated most of his symptoms increased over the past 5 years.  He reported a history of suicidal ideation but no homicidal ideation and denied current suicidal ideation.  He described problems sleeping with interrupted sleep, early waking, and nightmares.  He did very little socially or for recreation and was not engaged in community.  He was employed but described difficulty maintaining concentration and reported anxiety interfered with work.  

The mental status examination reflected he was well groomed and had normal eye contact.  Speech had rapid rate and rhythm.  He was cooperative but fidgets and was distractible.  Mood was very anxious and affect congruent.  Thought process was logical content was appropriate and chronic pain was noted.  He denied suicidal or homicidal ideation.  He was oriented in all spheres and memory was intact but some short term loss was noted. GAF was 48.  

A review of VA treatment records reflects his symptoms included nightmares, anxiety, and hypervigilence.  Throughout these records the Veteran was always described as oriented in all spheres and appropriately dressed.  He was generally described as cooperative.  He consistently denied suicidal and homicidal ideation.  Mood was frequently noted to be anxious and affect was often blunted.  Thought process was frequently described as logical and lucid or fluid and speech was noted to be articulate in 2010.  Records in 2010 reflect his insight and social judgment were fair.  Records throughout 2012 reflect he consistently denied hearing voices, or having other delusions and hallucinations.  GAF scores in VA treatment record ranged from a low of 48 during a September 2010 session to a high of 64 noted in April 2011.

Significantly, a September 2010 note indicated the Veteran could not come above the first floor due to severe PTSD and he was unable to be seen.  Another September 2010 note indicated his PTSD was so debilitating he had "weapons everywhere to keep him sage [sic]"  Another September 2010 note indicated he was trying to retire or leave job on disability as it was too stressful.  A November 2010 record described the Veteran as guarded, restless, anxious and tearful and mental status examination noted that Veteran's insight was limited as he unable to verbalize possible solutions and lacked an understanding of the problem.  In March 2011 the Veteran reported being short tempered and described anxiety to the point of panic.  In July 2011 the Veteran reported only 2 nightmares in 2 weeks and panic attacks while walking dog but explained he could bring himself out of it through breathing.  In November 2011 he reported frequent nightmares, depression, anger and indicated he was unable to find adequate employment.  In January 2012, he reported difficulty over the holidays due to family conflict and the fact it was the anniversary of the time he was in Vietnam.  In February 2012 he reported agitation, withdrawal from people and indicated he lacked motivation.  In August 2012, the Veteran described some short term memory loss and reported anger on topics from rejections for benefits to government spending and indicated that he knew his anger was extreme and obsessive. 

The Veteran was afforded a VA examination in December 2011.  The examiner concluded there was occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms are controlled by medications and assigned a GAF of 60.  The Veteran indicated he had a lady friend and another friend that he occasionally went to the gym with.  He saw his sons once a week and they usually went to church.  He restored old cars and collected and repaired guns.  He retired in January 2011 after working for 32 years.  He treated with therapy and medication.  In determining whether the Veteran met the criteria for PTSD, the examiner indicated that the Veteran had recurrent distressing recollections and dreams, attempted to avoid thoughts, feelings, activities, places and people that reminded him of the trauma, and had a markedly diminished interest in participation in significant activities.  He was also noted to have difficulty falling or staying asleep and irritability or outbursts of anger.  All of the above symptoms were noted to have duration longer than one month and cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  On mental status examination, however, the examiner only noted anxiety and denied any symptoms not listed on the DBQ form. 

The Veteran was evaluated by a private vocational evaluation specialist in November 2012.  During this evaluation, the Veteran indicated that due to PTSD he began making mistakes on the job and had nights when he could not sleep due to nightmares.  A friend tried to help him with the mistakes but he was unable to focus consistently enough to master use of the computer and reached a point where he could not perform any longer in the work setting. He indicated he became anxious agitated depressed and paranoid. He felt a great deal of pressure and began experiencing diminished memory due to stress.  

The expert felt the Veteran had severe PTSD that impeded his employability in all occupations.  GAF was noted to range between 41 and 50 reflecting serious symptoms and he noted the September 2010 supervisory note for disability purpose.  The expert noted he reported anxiety to the point of panic and was severely debilitated by fear of heights. He could not sleep as nightmares woke him up so he felt tired and sleep deprived.  The expert concluded he had been fortunate in maintaining employment 34 years but reached a point of saturation from intrusive thoughts, sleep deprivation, anxiety, panic, and difficulty with memory and fear of people that deteriorated his job performance making work an insurmountable and overwhelming challenge.  The expert noted that if the Veteran was not able to perform routine repetitive inspection that he performed for many years he would not be able to focus in any routine entry level occupation calling for little instruction in any occupation.  He concluded that the Veteran was unemployable.  

The Veteran underwent a private psychological examination in May 2013.  The Veteran was polite and cooperative and was oriented in all spheres.  Speech was hesitant and he struggled to answer even relatively simple questions.  Thought processes were coherent, relevant and sequential without evidence of delusion, hallucination, or thought.  He occasionally saw things out of the corner of his eye, such as flashes or shadows, but this was not considered hallucinatory.  Although not psychotic he was paranoid.  He slept with a gun in bed and in every room and rationalized this as he needed protection as he lived in an unsavory neighborhood; however, his fear was far out of proportion to the risk.  He avoided groups of people he does not know and tried to hide his service from others.  Remote memory was intact but recent memory and concentration were markedly impaired and he was unable to recall what he had eaten for dinner on the previous evening.  Insight was fair.  Judgment was negatively impacted by slow thought processes, impaired focus and emotionality.  Affect was appropriate and mood was extremely anxious at first but he calmed down over time.  He was depressed and had feelings of worthlessness, loss of energy, sleep disturbance, and passive suicidal ideation.  He had considered suicide but indicated he would not commit suicide as he is afraid of going to hell.  He was previously married and divorced and has two grown sons.  He retired in December 2010 after 34 years working as a meat inspector and the retirement was a direct result of PTSD and impaired concentration and memory.  He typically averaged 2-5 hours of sleep a night due to nightmares.  

Cognitive assessment was slightly below normal and strongly suggestive of cognitive impairment but it was unclear if that was a separate disorder secondary to PTSD and depression.  On personality and symptom assessment he endorsed anxiety by fear, phobia, hyperarousal, hyper alertness, tension, jumpiness, worry, nervousness, anxiety, preoccupation, irritability, sleep disturbance, avoidance of intimacy, nightmares, flashback, loss of interest in activity, detachment, difficulty concentrating, and physical reaction to cutes of experiences in Vietnam.  

Current functioning reflected the Veteran lived independently and managed his own affairs.  He was able to drive but avoided times with traffic as he got aggravated and frustrated in traffic.  He prepared simple easy foods but avoided the oven or stovetop and indicated that recipes were futile as he cannot keep track of instructions.  He did little reading and was unable to use a computer.  He made errors and paid bills late as he forgets due date.  Sometimes he forgets to take medication or attend appointments.  He still attends church.  When he was working he got along with coworkers but had issues with supervisors.  He remained highly distrustful and continued to sleep with guns strategically located in every room of the house as well as in bed.  Sleep was disturbed by nightmares and noises in neighborhood.  Stress has been reduced since he stopped working.  Given that PTSD was the direct cause of medical retirement and inability to work, and the paranoia, anger and impaired functioning, the current GAF was 45.  

The physician then created a chart that pegged the Veteran's symptoms into the VA's delineated periods.  He also provided analysis and commentary as to VA's weight of the evidence during these time periods.  In doing so, he pointed out that the Veteran's symptoms increased over time including during periods 3 and 4, and noted that the number of medications increased from 10 to 11 during period two to up to 25 in period 4.  He also noted memory was getting worse and currently memory problems were felt to be severe.  He also noted that the Veteran had guns in every corner of house and in bed throughout all time periods.  He concluded the anxiety and PTSD did not appear to have improved.  He indicated symptoms of PTSD, depression, unprovoked irritability, impaired cognitive functioning, and hypervigilance have been continuous.  He further noted that although retirement resulted in a decreased of work stress the evidence did not demonstrate improvement in depression or PTSD. 

For the period from September 13, 2006 until May 31, 2010

Evaluating the evidence in light of the above rating criteria reflects that the Veteran's symptoms most nearly approximate those listed in the 50 percent evaluation.  As reflected in the private treatment records the Veteran's predominant symptoms were sleep difficulty, anxiety, depressed moods and intolerance of crowds.  During this period the Veteran demonstrated occupational impairment with reduced reliability and productivity as indicated by him requesting an excused absence from work-related training as he could not handle the crowds.  

During this period, however, the evidence does not demonstrate occupational and social impairment with deficiencies in most areas including work, school, family, relations, judgment, thinking or mood.  In fact, the record indicates that the Veteran was able to keep working throughout this period.  While he required absences from training, the record does not support that these few instances equated to deficiency in most areas.  During this period he never was described as having symptoms such as irrational speech, spatial disorientation, near continuous panic or depression, or neglect of personal appearance or hygiene.  Additionally, he was consistently described as social and cooperative and a November 2007 record noted he was able to demonstrate an easy rapport and had genuine affect.  The symptoms the Veteran reported to treating physicians and described in lay statements during this period fail to reflect a severity in occupational and social functioning akin to that contemplated by the higher 70 and 100 percent evaluations.  These ratings contemplate functioning so impaired that it results in symptoms such as illogical speech, an inability to function independently, an inability to control impulses, danger of hurting self or others, and an inability to perform activities of daily living.  Indeed, the fact that the Veteran could disguise his symptoms reflects he retained some insight into his condition and ability to control impulses.  

The Board carefully considered the fact that the Veteran had guns throughout his home; however, while this clearly shows a reaction to the perceived threat (see e.g. May 2013 private evaluation), the record as a whole does not demonstrate that the Veteran's symptoms were so severe to cause deficiencies in most areas.  Rather, he was able to continue to work and live independently.  The Board also carefully considered the symptoms of seeing something in the shadows which could be a delusion.  However, the Federal Circuit has clarified that in order to qualify for given ratings, a Veteran must demonstrate the particular symptoms associated with that percentage or others of similar frequency, severity, and duration of the psychiatric symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In this case, while the Veteran was noted to see things in the shadows, it has never been described as persistent and indeed was not even a hallucination (see May 2013 private evaluation).  Furthermore, even if this were considered a hallucination or delusion, it has not been demonstrated to result in occupational or social deficiencies in most areas as the Veteran continued to maintain his job, had good judgment and was able to create a good social rapport.  

The Board also considered the Veteran's representative's argument that the GAF scores in the 40s alone should warrant a higher evaluation.  However, a GAF score is not determinative of the percentage rating to be assigned, as the rating depends on evaluation of all the evidence. 38 C.F.R. § 4.126; see also Vazquez-Claudio, 713 F.3d at 117-18 (noting that the primary focus should be symptomatology but explaining that a determination as to how the symptoms impact the occupational and social functioning must also be considered).  In the present case, during this time period the GAF scores ranged from 42 (denoting some serious symptoms) to 70 (denoting some mild symptoms).  Significantly, the symptoms reported at the time of the lower GAF scores in Dr. M's records (assigned on November 2007 and May 2009) do not correspond to serious symptoms.  Specifically, in November 2007 his mood was positive and euthymic and there was no volatility ability or suicidal or homicidal ideation.  In fact, the private doctor's Axis I diagnosis described the Veteran's PTSD as "moderate."  In May 2009 he was described as well groomed, cooperative, and calm, with normal speech, logical associations, nonpsychotic thought content and no thoughts of harm.  Accordingly, the Board places more weight on the symptoms reported at the time and concludes that the GAF scores alone do not warrant an increased evaluation.

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period.  

For the period beginning June 1, 2010

During this period, the Veteran's symptoms clearly appeared to worsen.  The RO granted the increase as of June 1, 2010, based on facts in the evidence showing an increase in the severity of the condition occurred based upon the Veteran's private treating doctors September 2010 note in support of disability retirement that indicated worsening symptoms 3 months prior to his completion of the form.  See April 2013 rating decision.  

Although the RO assigned subsequent lower staged ratings, the Board finds that the 70 percent evaluation should be continued throughout this period.  Although some of the records suggest some improvement such as higher GAF scores or fewer symptoms, a review of the record as a whole reflects that the Veteran continued to have nightmares, anxiety, hypervigilance and avoidance symptoms and was also noted to have poor anger control, panic, and increasingly impaired memory.  Significantly, in September 2010 his symptoms, including memory loss, nightmares, anxiety and avoidance, were of such severity that he filed for disability retirement.  Around November 2010, the record indicated the Veteran's insight was limited and he was unable to understand the problem or verbalize solutions.  He stopped working in December 2010.  In March 2011, VA social work records reflect complaints of nightmares hypervigilence, short tempered and "anxiety to the point of panic."  The November 2012 vocational expert noted that memory loss and lack of focus associated with PTSD would prevent the Veteran from performing routine occupational tasks.  The May 2013 private evaluation noted suicidal ideation, memory impairment, paranoia and anger.

The Board carefully considered the December 2011 VA examination noting few symptoms that would correlate to a 70 percent rating.  However, the Board notes that this record itself is internally inconsistent.  Although mental status reported only anxiety, in determining whether the Veteran even met the criteria for PTSD, the examiner noted several other symptoms.  Furthermore, treatment records around the same time period reflect other symptoms.  For example, a November 2011 VA social work note reported anxiety, depression, anger, and noted that the Veteran was not ready for trauma resolution.  In January 2012 he explained he had a difficult time over the holiday and reported family conflict.  The Veteran continued to complain of memory loss and anger and in August 2012 indicated his anger was extreme and obsessive.  

The record demonstrates that beginning around March 2011 he started having therapy sessions with a social worker monthly.  Significantly, the September 2010 statement of the Veteran's prior private psychologist reported that he previously saw the Veteran a total of 14-16 visits from 2005 until 2010.  Additionally, the May 2013 private psychologist pointed out that medication usage significantly increased over this time period.  Therefore, in this matter, the Board finds that an increased rating of 70 percent is warranted for the entire rating period beginning June 1, 2010. Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). 

However, the evidence throughout this period does not demonstrate total occupational and social impairment to warrant an increased 100 percent evaluation.  There is no doubt that the Veteran's PTSD symptoms interfere with his functioning.  However, his symptoms do not rise to total occupational and social impairment required for an increased 100 percent evaluation, which is a level of severity so disabling that some of the examples of symptoms include not knowing one's own name or posing a persistent threat of danger to self or others. 

The Veteran has always been oriented in all spheres, and never noted to have disorientation to time or place.  In spite of the suicidal ideation discussed above, he has never deemed to be an actual threat of danger to himself or others.  In fact, the records reflect he denied acting on it due to his fear of going to hell.  Additionally, the Veteran has routinely denied having delusions or hallucinations.  While he has described seeing shadows, the May 2013 private psychologist explicitly found this was not a hallucination.  While the September 2010 statement of Dr. M. noted that the Veteran no longer presented well, the record does not reflect he is unable to perform activities of daily living including maintaining personal hygiene.  In fact, most of the treatment records continued to describe the Veteran as appropriately dressed and groomed and the May 2013 private evaluation outlines several areas where the Veteran demonstrates an ability to perform activities of daily living such as driving and cooking.  Additionally, while the record clearly notes memory impairment, it has never been reported to be so severe that the Veteran is not aware of his own name, names of relatives or his prior occupation.

Additionally, the record reflects the Veteran has retained some social relationships.  He has been noted to have a girlfriend and some relationship with his sons.  While relationships are strained, the symptoms have not devolved to a point where he is manifestly unable to have any form of relationship.  Additionally, the record reflects the Veteran attends church and has several hobbies, such as fixing cars and repairing guns.  While his symptoms clearly resulted in occupational difficulties and an inability to maintain employment, which will be discussed in more detail below, the symptoms do not clearly reflect symptoms of such severity, frequency or duration that it results in total occupational and social impairment.  Rather, as described above, the Veteran still retains some social functioning.  The Board also finds it significant that the Veteran has never required inpatient hospitalization or domiciliary care for treatment of his symptoms.  

Additionally, the Veteran's GAF scores do not reflect total occupational and social impairment.  Rather, the lowest GAF score noted during the entire appeal period was a 45, which is indicative of some serious symptoms.  He has never been assessed with scores in the 30s, which would be indicative of behavior considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  As such, the record does not more nearly approximate a 100 percent evaluation. 

Based upon the guidance set forth in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered and assigned staged ratings as outlined above.  As described in detail above, the record does not support the assignment of any further staged ratings. 

Extraschedular Rating

The Board has also considered whether the Veteran's PTSD with depression warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has reported nightmares, intrusive thoughts, avoidant behaviors, social isolation, depression, insomnia, suicidal ideation, memory impairment and irritability. Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD and depression which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code adequately contemplates the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.

TDIU

The Veteran seeks a total disability evaluation based upon his service-connected disabilities.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16. 

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable. VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The question is whether the Veteran's service-connected disorders, without regard to nonservice-connected disorders, lack of work skills or advancing age, made him incapable of performing the acts required by employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, the Veteran is service-connected for coronary artery disease, evaluated as 10 percent disabling for the period from April 20, 2011, until August 1, 2011, and as 30 percent disabling, for the period beginning August 2, 2011, and PTSD, evaluated as 50 percent disabling from September 13, 2006, until May 31, 2010, and 70 percent disabling for the period beginning June 1, 2010.  The combined evaluation is 50 percent for the period from September 13, 2006 until May 31, 2010, 70 percent for the period from June 1, 2010 until July 31, 2011, and 80 percent beginning August 2, 2011.  Accordingly, the Veteran clearly meets the scheduler criteria for the period beginning June 1, 2010.

The record reflects the Veteran worked as a meat inspector for the state of Georgia and retired in December 2010.  VA treatment records, such as a September 2010 VA initial assessment, reflect he reported one year of college and no degree.  During a November 2012 evaluation with a private vocational specialist the Veteran reported graduating from high school and 3 semesters of vocational college.  He described past work as a car washer, at Savannah Electric Power Company and later with the Georgia Department of Agriculture for over 30 years until he went on disability retirement in December 2010.

Thus, the record shows that the Veteran has not been employed since December 2010.

The remaining question before the Board, therefore, is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.

In this regard, records submitted in connection with the Veteran's claim for disability retirement reflect the Veteran reported he was not performing his job adequately due to paranoia and anxiety.  The September 2010 report of a social worker concluded the Veteran symptoms such as avoidance of others, exaggerated startle response, severe anxiety and decreased concentration resulted in the Veteran being unable to perform his job.  The Veteran's treating psychiatrist also indicated that the Veteran was unable to perform his job.  The Veteran's supervisor described progression of symptoms began affecting work performance and concluded he could not mentally conduct all of his job duties.  

Additionally, the record reflects that not only could the Veteran not perform his prior job as a meat inspector but further reflects that he would be unable to perform any occupation.  Specifically, the Veteran was seen by a private vocational specialist in November 2012.  The expert concluded that the Veteran had been fortunate in maintaining employment 34 years but reached a point of saturation form intrusive thoughts, sleep deprivation, anxiety, panic, and difficulty with memory and fear of people that deteriorated his job performance making work an insurmountable and overwhelming challenge.  The expert noted that if the Veteran was not able to perform routine repetitive inspection takes that he performed for many years he would not be able to focus in any routine entry level occupation calling for little instruction in any occupation.   

Therefore, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not the Veteran is precluded from work by his service-connected PTSD and coronary artery disease.  As such, a total disability evaluation based upon individual unemployability due to service-connected disabilities is warranted effective the day following cessation of substantially gainful employment.  (Effective the day following cessation of substantially gainful employment).

DEA benefits

Educational assistance is available to a child or surviving spouse of a Veteran.  In the case of a Veteran who is alive, the conditions for basic eligibility for DEA benefits include: (1) the Veteran's discharge from service under conditions other than dishonorable; and (2) the Veteran's having a permanent total service- connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1), 3512; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a).  Permanence of disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).

The term "total disability permanent in nature" for the purpose of DEA benefits means any disability rated total for the purposes of disability compensation which is based on an impairment reasonably certain to continue throughout the life of the disabled person. 38 U.S.C.A. § 3501(a)(8).

The Veteran's DD 214 shows that he was discharged from the United States Army under honorable conditions in June 1970.

In this decision the Board grants TDIU.  As noted above, the Board based this decision in part upon the fact that the Veteran received a disability retirement due to the severity of his service-connected PTSD.  The Board found it significant that the private vocational expert clearly noted that while Veterans can work with PTSD, this particular Veteran would be unemployable in any occupation based on his education, transfer skills, and severity of the PTSD that disrupted his concentration and focus to the point he could not perform routine repetitive tasks.  Additionally, while none of the treating physicians explicitly stated that the condition would not be subject to improvement, the record reflects that despite monthly treatment and medication, the symptoms and goals of the treatment have remained the same.  In essence, his current impairment is reasonably certain to continue throughout the Veteran's life. 38 C.F.R. § 3.340(b).  As such, basic eligibility for Chapter 35 DEA benefits is warranted.  Accordingly, the appeal of this issue is granted.





ORDER

For the period from September 200 until May 31, 2010, an increased 50 percent evaluation is granted.

For the period from May 31, 2010, an evaluation of 70 percent for PTSD is granted.

Entitlement to TDIU is granted (effective the day following cessation of substantially gainful employment).

Basic eligibility to DEA benefits under the provisions of Chapter 35, Title 38, United States Code is granted.


REMAND

A preliminary review of the record reflects that further development is necessary.  

The January 1968 pre-induction examination noted blood pressure of 150/92. This examination suggests the Veteran was initially physically disqualified for service based upon hypertension in January 1968.  This disqualification was crossed out and the Veteran appears to have been accepted in March 1968.  A notation on the pre-induction examination notes that there were readings from a letter and documented blood pressure readings for a 3 day period in January.  The complete service personnel records and the letter referenced in the pre-induction examination are not associated with the file and should be obtained.  

Additionally, the Veteran has never been afforded a VA examination for his hypertension.  In light of the above evidence of a preexisting condition, a VA examination addressing the correct legal standards should be obtained.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Concerning the claim for a skin disability, the record reflects the Veteran has several different diagnoses related to the skin and service in Vietnam; however, the Veteran has never been afforded a VA examination for his skin disability.  As such, a VA examination should be obtained.  

Finally, the record reflects that the Veteran has been treated at VA and private facilities for his hypertension and skin disabilities.  On remand, updated treatment records should be obtained and associated with the record. 38 U.S.C.A § 5103A(c)(3); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to secure the appellant's service treatment records and service personnel records from the Official Military Personnel File or from any other appropriate source, including all documents concerning the Veteran's enlistment into service, particularly related to the Veteran's hypertension at the time of enlistment.

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify all sources of treatment received for his claimed skin and hypertension.  The RO then should undertake to obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

The updated treatment records from the VA Health Care System from September 2013 until the present should be requested and associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

3.  After any records requested above are obtained, the Veteran shall be afforded a VA examination to ascertain the nature and etiology of any skin disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to provide an opinion as to the following:

a) Did hypertension pre-exist service?  Whether it is at least as likely as not (a 50 percent or greater probability) that any pre-existing hypertension increased in severity during the Veteran's period of service? 

b) If the hypertension increased in severity during the Veteran's service, the examiner should opine as to whether the evidence clearly and unmistakably (e.g. is it undebatable?) demonstrates that the increase was due to the natural progression.

c) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hypertension, was aggravated (increased in severity) by the Veteran's service-connected disabilities, to include PTSD and coronary artery disease.

If aggravation is found, the examiner is requested to discuss the baseline level of the psychiatric disability prior to the onset of aggravation.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  The Veteran shall be afforded a VA examination to ascertain the nature and etiology of any skin disability that may be present.  

After review of the record, the examiner should express opinions as to the following:

a)  whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current skin disability that was etiologically related to his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam.

b) whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current skin disability that had its clinical onset during service or otherwise was related to a documented event or incident of that period of active service.  

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. 

5.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim. If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


